Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/607648 
    
        
            
                                
            
        
    

Parent Data16607648, filed 10/23/2019 is a national stage entry of PCT/EP2018/060429, International Filing Date: 04/24/2018claims foreign priority to 17000742.1, filed 04/28/2017


Status of Claims

Claims 1-6, 8-15 and 18-21 are pending.
Claims 8 and 12-15 were withdrawn from consideration as non-elected invention. 
 New claims 18-21 were added.
Claims 7, 16 and 17 were cancelled.

Response to Remarks

Applicant’s response to restriction requirement filed on 01/19/2021 is acknowledged.  Amendments in claims were entered.  Claims 1-6, 9-13 and 15 were amended. New claims 18-21 were added.  Applicants elected invention of group I, claims 1-5, 9-11 and 18-21.   Group I as amended is now drawn to methods.  Support for the elected species was not provided in the specification or in any example.   It was unclear how Veliparib will be orally administered in combination with dexamethasone will be topically administered.  
The search was done on elected species, was not extended to other Markush groups.



Election of Invention and species
	Applicants elected group I, claims 1-5, 9-11 and 18-21. 

Applicants elected species as follows: 

1) Veliparib as a specific PARP inhibitor (claim 10).
2) Dexamethasone as a specific glucocorticoid (claim 11).
3) Applicant elects the following methods of administration (claim 9):
a) Veliparib (PARP inhibitor): oral administration;
b) Dexamethasone (glucocorticoid): topical administration;
c) Ascorbic acid: topical administration; and
d) PDGF: topical administration.
4) Applicant elects PDGF as the protein growth factor.
5) Applicant elects “a diabetic ulcer” as the species of disease.
Pending claims 1-5, 9-11, and 18-21 encompass the elected invention and the elected species.

Information Disclosure Statement

 The information disclosure statement (IDS) submitted on 11/15/2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Information Disclosure Statement



35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 

Claims 1-6, 9-11 and 18-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Zhou X, et al. (Poly-ADP-ribose polymerase inhibition enhances ischemic and diabetic wound healing by promoting angiogenesis. J Vasc Surg. 2017 Apr; 65(4):1161-1169. Doi: 10.1016/j.jvs.2016.03.407. Epub 2016 Jun 8. PMID: 27288104. (892 dated 2/26/21.), Ann-Gard Thorsell et al. (Journal of Medicinal Chemistry 2017 60(4), 1262-1271, published on Dec. 2m 2016, 892 dated 02/26/21), DC Bosenquet et al. (Ann R Coll Surg Engl. 2013 May; 95(4): 291–296, Published online 2013 May. doi: 10.1308/003588413X13629960045634), Cheng B, et al. (J Dermatol Sci. 2007 Mar; 45(3):193-201. doi: 10.1016/j.jdermsci.2006.11.014. Epub 2007 Jan 31. PMID: 17270401, Recombinant human platelet-derived growth factor enhanced dermal wound healing by a pathway involving ERK and c-fos in diabetic rats, (892 dated 2/26/21.) and Y. L. Wu  et al. Stimulation of hepatocyte growth factor production by ascorbic acid and its stable 2-glucoside. Growth Horm IGF Res. 1998 Oct; 8(5):421-8. Doi: 10.1016/s1096-6374(98)80313-4. PMID: 10984304, 892 ref. 02/26/2021).
 These references teach claimed invention for the reasons as cited in the office action.  See the entire documents.

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claims 1-6, 9-11, 18 and 20-21, Zhou et al teaches role of PARP in ischemic and diabetic wound healing, with a specific focus on angiogenesis and vasculogenesis. It teaches that delayed healing in ischemic and diabetic wounds is caused by PARP hyperactivity, and PARP inhibition significantly enhanced ischemic and diabetic wound healing by promoting angiogenesis.
Poly-ADP-ribose polymerase (PARP) is found to be overactivated with both ischemic and diabetic conditions. It teaches the role of PARP in ischemic and diabetic wound healing, with a specific focus on angiogenesis and vasculogenesis.  (Abstract).
In regards to claims 4 and 5, Zhou teaches treatment of wound of a diabetic patient.  Zhou et al. teaches that PARP hyperactivity causes delayed healing in ischemic and diabetic wounds, and PARP inhibition enhanced healing by promoting angiogenesis. Targeting of PARP activity in ischemic and diabetic wounds could be a promising therapeutic approach to accelerate wound repair. A better understanding of the role of PARP in impaired angiogenesis of ischemic and diabetic wounds is still needed before PARP inhibition could be applied as a novel treatment modality in the clinic.  (Conclusion).
In regards to claim 18, drawn to specific diabetic ulcer, Zhou teaches the advantages of using PARP inhibitors because significant increase in PARP activity was observed under ischemic and diabetic conditions that correlated with delayed wound healing and slower HUVEC migration. The beneficial effect of PARP inhibition with PJ34 on ischemic and diabetic wound healing was observed in both animal and in vitro models. In the animal model, the percentage of wound healing was significantly enhanced from 43% ± 6% to 71% ± 9% (P < .05) by day 7 with the addition of PJ34. PARP inhibition promoted angiogenesis at the ischemic and diabetic wound beds as evidenced by significantly higher levels of endothelial cell markers (vascular endothelial growth factor receptor 2 [VEGFR2] and endothelial nitric oxide synthase) in mice treated with PJ34 compared with controls. Flow cytometry analysis of peripheral blood mononuclear cells showed that PARP inhibition increased mobilization of endothelial progenitor cells (VEGFR2+/CD133+ and VEGFR2+/CD34+) into the systemic circulation. Furthermore, under in vitro hyperglycemia and hypoxia conditions, PARP inhibition enhanced HUVEC migration and invasion in Boyden chamber assays by 80% and 180% (P < .05), respectively.  (Results).  It does not specifically teach the word “ulcer” however, Zhou teaches that both animal and in vitro models. In the animal model, the percentage of wound healing was significantly enhanced from 43% ± 6% to 71% ± 9% (P angiogenesis at the ischemic and diabetic wound beds as evidenced by significantly higher levels of endothelial cell markers.   A person skilled in the art would treat diabetic wound which includes diabetic ulcer.  
Ascertaining the differences between the prior art and the claims at issue
Zhou et al. does not explicitly teach elected species or any specific species of PARP inhibitor.  
Ann-Gerd Thorsell, et al. (892) teaches Structural Basis for Potency and Promiscuity in Poly (ADP-ribose) Polymerase (PARP) and Tankyrase Inhibitors.
In regards to claim 21, drawn to PARP inhibitor inhibits PARP2, Thorsell et al. teaches elected species Veliparib.   It teaches Veliparib (ABT-888) and Niraparib (MK-4827) are selective Inhibitors of PARP1 and PARP2.  It teaches a benchmark for interpretation of the cellular effects of ten widely used PARP and tankyrase inhibitors.  It provides relevant effective concentrations for experimental design to achieve either selective inhibition of PARP1 and -2 using Veliparib, or broad inhibition of PARP enzymes using rucaparib. (Conclusion).
In regards to claims 9-11, Thorsell teaches additional specific PARP inhibitors, olaparib, (AZD-2281, KU-0059436), Veliparib (ABT-888), rucaparib, talazoparib and more. (See right col. on page 1264 of the reference).  Thorsell teaches the selectivity of Veliparib, Niraparib, olaparib, talazoparib and rucaparib as are potent inhibitors of PARP1 and PARP2.   

    PNG
    media_image1.png
    275
    326
    media_image1.png
    Greyscale
 Figure 2, page 1265 (In vitro potencies of Specific PARP inhibitors.  
Thorsell teaches that Veliparib (figure 2 and 3A) and Niraparib (figure 2 and 3B) towards PARP1 and 2 because both Veliparib and Niraparib shown to be cell active, this implies these compounds have meaningful biological data pertaining to the function of PARP1 and PARP2 activities. (See last para in left col. and right col on page 1265). Therefore, a more comprehensive, comparative analysis of widely used PARP and tankyrase inhibitors was needed to facilitate interpretation of experimental effects of these compounds including off-target effects within the PARP family.
Thorsell further teaches structures and other detailed information (page 1265). 
A person skilled in the art would be able to use PARP inhibitors especially Veliparib PARP1 and PARP2 because Veliparib was cell active for the reasons cited above. 
In regards to claim 1-3, Zhou and Thorsell teaches claimed invention as discussed in detail in the office action.  
In regards to claim 6, depends on claim 1 with patients in certain conditions, a Physians  or skilled in the art would have the knowledge to treat a patient undergone transplantation or on immunotherapy or treated with at least one immunotherapy drug to treat wound healing or chronic wound healing to diabetic or non-diabetic patients.   It would have been obvious to one skilled in the art the time the invention was filed to 
Zhou and Thorsell does not explicitly teach addition of a steroid with PARP inhibitor. Dexamethasone is the elected species for steroids.
Addition of steroid (dexamethasone) with Veliparib (Elected PARP inhibitor).
DC Bosanque teaches topical steroids for chronic wounds displaying abnormal inflammation.  Chronic, non-healing wounds are often characterized by an excessive, and detrimental, inflammatory response.  It teaches a combined topical steroid, antibiotic and antifungal preparation in the treatment of chronic wounds displaying abnormal and excessive inflammation. (Abstract).  
Bosanque teaches a topical preparation containing a steroid (clobetasone butyrate 0.05%), antibiotic and antifungal at a tertiary wound healing Centre over a ten-year period. In normal wound healing, inflammation represents a transient but essential phase of tissue repair. In selected cases, direct application of a steroid containing agent has been shown to improve healing rates, presumably by curtailing this phase. Further evaluation is required to establish the role of preparations containing topical steroids without antimicrobials in the management of chronic wounds. 
Bosanque teaches that combined topical steroid, antibiotic and antifungal can improve wound healing rates in a cohort of patients demonstrating abnormal inflammatory changes in their wounds.  Furthermore, it can reduce exudate and pain symptoms.  (Conclusion).
It would have been obvious to one skilled in the art at the time the invention was filed to add any steroid in the composition to reduce the inflammation and pain and improve healing rate.   Therefore, using dexamethasone as steroid such as dexamethasone in a composition intended to treat wound, a person skilled in the art would add a steroid for enhance the healing effect, reduce the inflammation as well as pain.  The effect of wound healing and inflammation will enhance by adding a steroid 
It would have been obvious to one skilled in the art at the time the invention was filed to add a topical steroid, antibiotic and antifungal with Veliparib to improve wound healing rates in patients with abnormal inflammatory changes in their wounds.   It will reduce the inflammation and enhance the wound healing effect with reduced pain.
One skilled in the art would select a topical steroid for treating chronic wounds displaying abnormal inflammation.  Chronic, non-healing wounds are often characterized by an excessive, and detrimental, inflammatory response.
Platelet-derived growth factor (PDGF) 
In regards to PDGF (Platelet-derived growth factor) Cheng et al teaches platelet-derived growth factor (PDGF) has been shown to promote dermal wound healing, PDGF improved healing of cutaneous wound in diabetic rats. (Abstract).
  	Cheng et al. teaches topical application of recombinant human PDGF (rhPDGF) significantly accelerated the rate of reepithelialization compared with vehicle-treated or untreated group at 7 days after wounding. At the histological level, the significant increases in the degree of reepithelialization, the thickness of granulation tissue and the density of capillary bud were observed in the wound sites in rhPDGF-treated group at 7 and 14 days after wounding. Moreover, treatment with rhPDGF increased PCNA labeling indices, c-fos protein expression and ERK phosphorylation in the wounded tissues at the indicated time after wounding. (Results).
Cheng et al. teaches that application of rhPDGF increases cell proliferation, and enhances dermal tissue repair in diabetic skin lesion of rats, which might be partly mediated by ERK activation and c-fos protein expression.  (Conclusion)
It would have been obvious to one skilled in the art at the time the invention was filed to add platelet-derived growth factor (PDGF). PDGF improved healing of cutaneous diabetic rats.  Therefore, in diabetic patients the composition containing PDGF further promotes dermal wound healing.  A person skilled in the art would consider adding a steroid as well as PDGF for effective and enhanced wound healing, chronic non-healing wounds and reduce the inflammation and pain.
Ascorbic acid (AsA)
 YL, Wu et al teaches stimulation of hepatocyte growth factor production by ascorbic acid and its stable 2-glucoside.
In regards to addition of ascorbic acid, Y L Wu  et al. ,  teaches that ascorbic acid (AsA) acts alone or in synergy with several inducers to stimulate the production and gene expression of HGF in human skin fibroblasts and that the stable AsA derivative AA-2G is as effective as AsA in promoting HGF production. It teaches stimulation of hepatocyte growth factor production by ascorbic acid and its stable 2-glucoside.
Wu et al. teaches that a cytokine, Hepatocyte growth factor (HGF) is generally produced by mesenchymal cells, has mitogenic, motogenic and morphogenic activities in epithelial cells and it also has tumor-suppressing activities. Induction of HGF production may be involved in organ regeneration, wound healing and embryogenesis. 
Wu teaches the effects of ascorbic acid (AsA), which stimulates the proliferation of fibroblasts, and its stable derivative, 2-O-alpha-D-glucopyranosyl-L-ascorbic acid (AA-2G), on HGF production by human skin fibroblasts. Basal HGF secretion was significantly stimulated by more than 0.1 mM AsA or AA-2G.   Both vitamins synergistically enhanced HGF secretion stimulated by growth factors such as epidermal growth factor (EGF), platelet-derived growth factor (PDGF) and basic fibroblast growth factor (bFGF).  Another stable AsA derivative, ascorbic acid 2-phosphate (AA-2P) effectively promoted basal and EGF-induced HGF secretion by the fibroblasts. It teaches that AsA acts alone or in synergy with several inducers to 
In regards to claim 19, since all the references cited teach treatment of skin wound and wound healing, epidermolysis bullosa treatment is considered obvious by combination of Veliparib, Steroid, PDGF, ascorbic acid as cited above. Bosanque teaches topical steroids for chronic wounds displaying abnormal inflammation.  Chronic, non-healing wounds are often characterized by an excessive, and detrimental, inflammatory response.  It teaches a combined topical steroid, antibiotic and antifungal preparation in the treatment of chronic wounds displaying abnormal and excessive inflammation.  Bosanque teaches a topical preparation containing a steroid (clobetasone butyrate 0.05%), antibiotic and antifungal at a tertiary wound healing Centre over a ten-year period. In normal wound healing, inflammation represents a transient but essential phase of tissue repair. In selected cases, direct application of a steroid containing agent has been shown to improve healing rates, presumably by curtailing this phase.   A person skilled in the art would evaluate addition of topical steroids with or without antimicrobials in the management of chronic wounds.  Bosanque teaches that combined topical steroid, antibiotic and antifungal can improve wound healing rates in a cohort of patients demonstrating abnormal inflammatory changes in their wounds.  
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to add ascorbic acid (AsA) or its derivatives for promoting HGF production by human skin fibroblasts.  AsA acts alone or in synergy with several inducers to stimulate the production and gene expression of HGF in human skin fibroblasts.   Since the induction of HGF production may be involved in organ regeneration, wound healing and embryogenesis, addition of ascorbic acid with PARP inhibitor Veliparib, steroid such as dexamethasone, PDGF and ascorbic acid.

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). an obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
It has been also decided  by the court that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” See Id. at 1742.  See No. 04-1350) where it states that “However, the issue is not whether a person skilled in the art had the motivation to combine the electronic control with an adjustable pedal assembly, but whether a person skilled in the art had the motivation to attach the electronic control to the support bracket of pedal assembly”.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.

	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628